UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7305



HENRY HARDY,

                                            Petitioner - Appellant,

          versus


ALBERT F. BEELER, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-570)


Submitted:     December 19, 2003        Decided:     February 26, 2004


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Hardy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Henry Hardy, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Hardy v. Beeler, No. CA-03-570 (E.D.N.C. Aug. 1, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -